Citation Nr: 1749001	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-26 482 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1963 to April 1964.  The Veteran also had additional service, to include active duty for training (ACDUTRA), in the United States Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma the Veteran sustained in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that he has a bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained in active service.  He contends that throughout his active service and training, he was exposed to M-14 rifle fire, 30 and 50 caliber machine guns, 76 caliber tank guns, small arms fire, mortar fire, artillery rounds and more.  His military occupational specialty (MOS) was a lineman, where he was also the recipient of the sharpshooter medal.  The Board finds the Veteran's statements regarding acoustic trauma to be credible, especially considering the specificity provided, and that they are corroborated by the Veteran's receipt of the sharpshooter medal.  Thus, the Board concedes that he sustained acoustic trauma in service. 

Service treatment records (STRs) show that the Veteran was not provided with an audiological evaluation at his entrance examination.  Upon separation from service in March 1964, the Veteran denied any ear trouble, and the audiological evaluation results revealed normal hearing.  

However, the Board notes that the Veteran is competent to report when he first experienced symptoms of hearing loss and tinnitus, and that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At an October 2013 private audiological assessment, the Veteran reported the in-service noise exposure described above.  He also reported that he first experienced tinnitus following noise exposure during active service as a right handed shooter, describing it as a noise that never went away.  Audiological testing at that time revealed that he did have a bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.384 (2017).  The examiner diagnosed bilateral, symmetric, sloping hearing loss which was slightly worse in the Veteran's left ear.  The treatment provider opined that exposure to gunfire, mortar blasts, and other large caliber weaponry while in service had contributed to both the hearing loss and tinnitus that the Veteran experienced.  The treatment provider went on to state that the excessive noise levels of exposure to blasts and the impulse loudness of rapid gunfire were consistent with the results from the hearing threshold levels obtained at that time.  Finally, the treatment provider opined that the slight variation between ears with speech understanding being slightly worse in the left ear than the right ear was consistent with the Veteran being a right handed shooter. 

The Board finds that the October 2013 private audiological assessment is adequate because the examiner thoroughly discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In June 2014, the Veteran was afforded a VA audiology evaluation.  The examiner stated that the Veteran claimed he did not experience tinnitus, and thereafter left the entirety of that section blank.  Next, the examiner found that the Veteran did have hearing loss disability for VA purposes; however, the examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his active service.  The examiner rationalized that the Veteran's separation examination revealed normal hearing and that thereafter, the Veteran had occupational noise exposure as an electrician along with recreational exposure in leisure activities like hunting. 

In his July 2015 substantive appeal, the Veteran addressed the tinnitus portion of the VA examination by asserting that the VA examiner did not make his question clear to him.  The Veteran went on to state that it is illogical that he would file a claim for tinnitus and then say that he doesn't have the disability.  The Board finds that the Veteran's statements in this regard are credible.  

The Board finds the June 2014 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's reports of decreased hearing acuity and tinnitus while he was in active service and of persistent symptoms since that time.  The mere presence of post-service hazardous noise exposure does not preclude a finding that in-service acoustic trauma initially caused decreased hearing acuity.  As the Veteran's reports that his bilateral hearing loss and tinnitus began in service and have persisted since that time have been found both competent and credible, failure to consider those statements was in error.  As the opinion is not adequate, it cannot service as the basis of a denial of entitlement to service connection for either disability.  By contrast, the Board finds that the opinion of the private audiologist provided by the Veteran holds more probative value as his assertions and his MOS were both considered in the rationale.  

The Board concedes that the Veteran sustained acoustic trauma in active service.  The VA medical opinion of record is not a competent opinion against the claims as it is inconsistent with the other evidence of record.  The Veteran has competently and credibly reported decreased hearing acuity and tinnitus in service.  He has also competently and credibly asserted a continuity of relevant symptomatology since service.  He has a current diagnosis of bilateral hearing loss disability and tinnitus, and he has provided the Board with a private medical opinion which supports his claims.  

Therefore, the Board finds that the preponderance of the evidence is for the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


